IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 1912 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 7 DB 2013
           v.                   :
                                :             Attorney Registration No. 74658
ROBERT LANGSTON WILLIAMS        :
                Respondent      :             (Allegheny County)


                                       ORDER


PER CURIAM:


      AND NOW, this 25th day of June, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated April 21, 2015, the Petition for

Review and responses thereto, it is hereby

      ORDERED that Robert Langston Williams is suspended from the practice of law

for a period of five years retroactive to April 16, 2013, and he shall comply with all the

provisions of Pa.R.D.E. 217.

      It is further ORDERED that Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).